    Case 20-43914-mxm13 Doc 58 Filed 03/25/21                             Entered 03/25/21 16:22:39                Page 1 of 23
Leinart Law Firm
10670 N Central Expressway
Suite 320
Dallas, TX 75231

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: Carroll James LeBouef, III                 xxx-xx-5878             §          Case No:     20-43914-mxm-13
       2130 Shoreline Drive                                               §
                                                                                     Date:        3/25/2021
       Flower Mound, TX 75022                                             §
                                                                          §          Chapter 13
                                                                          §

      Challis Lee LeBouef                         xxx-xx-3862
      2130 Shoreline Drive
      Flower Mound, TX 75022



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     Variable                      Value of Non-exempt property per § 1325(a)(4):      $61,557.52
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $322,375.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                              Entered 03/25/21 16:22:39                Page 2 of 23
Case No:      20-43914-mxm-13
Debtor(s):    Carroll James LeBouef, III
              Challis Lee LeBouef



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $500.00       per month, months    1       to    1    .
             $2,300.00     per month, months    2       to    2    .
             $3,225.00     per month, months    3       to    3    .
             $5,550.00     per month, months    4       to   60    .

          For a total of    $322,375.00     (estimated " Base Amount ").

          First payment is due      1/30/2021       .
          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
            $61,557.52        .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                         Leinart Law Firm               , total:        $3,700.00     ;
      $1,500.00 Pre-petition;              $2,200.00    disbursed by the Trustee.




                                                                  Page 2
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                           Entered 03/25/21 16:22:39                Page 3 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                         SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
Wells Fargo Home Mortgage                   $15,333.37                12/1/20           0.00%        Month(s) 1-37                  Pro-Rata
2130 Shoreline Drive Flower Mound, TX 75022

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Wells Fargo Home Mortgage                                              59 month(s)                    $1,385.05                    3/1/21
2130 Shoreline Drive Flower Mound, TX 75022

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Wells Fargo Home Mortgage                   $2,770.10                1/1/21 and         0.00%        Month(s) 1-37                  Pro-Rata
2130 Shoreline Drive Flower Mound, TX 75022                             2/1/21

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

Advancial Federal Credit Union                     $50,000.00        $195,061.63       5.00%         Month(s) 4-60                   $999.69
Non exempt real estate

B.

                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
Denton County Tax Assessor                     $744.78               $165,000.00     12.00%                                         Pro-Rata
2171 Shoreline Drive, Flower Mound, TX 75022
Denton County Tax Assessor                     $961.89               $200,000.00     12.00%                                         Pro-Rata
2129 Shoreline Drive, Flower Mound, TX 75022
Denton County Tax Assessor                     $314.00               $133,588.00     12.00%                                         Pro-Rata
Shoreline Drive, Flower Mound, TX 75022
Internal Revenue Service                     $33,484.78              $179,984.67       3.00%                                        Pro-Rata
real and personal property
William Ochiltree                             $9,983.41                $7,454.70       0.00%                                        Pro-Rata
2171 Shoreline Drive Flower Mound, TX 75022
William Ochiltree                            $11,872.26                $9,939.70       0.00%                                        Pro-Rata
2129 Shoreline Drive Flower Mound, TX 75022

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.




                                                                Page 3
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                            Entered 03/25/21 16:22:39                Page 4 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Mobility Credit Union                                                 $13,277.35       4.50%                                          Pro-Rata
2014 Land Rover Range Rover Sport

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Denton County Tax Assessor                                    2130 Shoreline Drive Flower Mound, TX 75022                        $4,838.25

Diamond Banc 2 LLC                                            Pre Owned Rolex, Versace Earrings and Diamond Ring                 $2,160.00

Diamond Banc 2 LLC                                            Solitaire Ring 14k, Diamond Stud Earrings                          $4,260.00
William Ochiltree                                             2171 Shoreline Drive Flower Mound, TX 75022                      $120,090.60

William Ochiltree                                             2129 Shoreline Drive Flower Mound, TX 75022                      $168,231.70




                                                                 Page 4
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21        Entered 03/25/21 16:22:39      Page 5 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                              CREDITOR                    SCHED. AMT.   TERM (APPROXIMATE)   TREATMENT
                                                                         (MONTHS __ TO __)

I.   SPECIAL CLASS:

                              CREDITOR                    SCHED. AMT.   TERM (APPROXIMATE)   TREATMENT
                                                                         (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                       CREDITOR            SCHED. AMT.                       COMMENT
1st Natl B                                        $0.00
AFJ Systems Inc                                   $0.00
Amex                                         $29,497.00
Amex                                          $4,882.00
Amex                                              $0.00
Amex                                              $0.00
AT&T Universal                               $20,567.51
Bank of America                              $57,953.00
Bank of America                                   $0.00
Capital One Auto Finance                          $0.00
Carter Federal Credit Union                  $33,650.00
Chase Auto Finance                                $0.00
Citi/cbna                                         $0.00
Citi/cbna                                         $0.00
Citi/Sears                                    $1,646.00
Citi/Sears                                        $0.00
Citibank                                      $2,855.00
Citibank/Best Buy                             $5,737.00
Citibank/The Home Depot                       $5,124.00
Comenity Bank / The Limited                       $0.00
Comenity Bank/Buckle                          $1,507.00
Comenity Bank/Express                             $0.00
Comenity Bank/Victoria Secret                 $1,026.00
Conduent/Nelnet Nhlp-iii/tr                       $0.00
Credit Collection Services                    $2,453.96
Discover Financial                           $23,053.00
Endurance Fcu Fka Hefc                       $40,965.00
Enigma Properties c/o Daniel Peters               $0.00
First Data                                        $0.00
Gatestone                                         $0.00
Geico                                             $0.00
Gexa Energy                                     $454.16


                                             Page 5
    Case 20-43914-mxm13 Doc 58 Filed 03/25/21                         Entered 03/25/21 16:22:39             Page 6 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

La Capital Federal Cr                                         $33,795.00
Midland Credit Management                                          $0.00
Midlandstbk/greensky                                               $0.00
Nelnet                                                         $2,218.00
Nelnet                                                           $449.00
NTTA                                                             $519.18
NTTA                                                             $151.77
Simmons Bank                                                  $17,721.00
Snap On Crdt                                                       $0.00
Syncb/discount Tire                                                $0.00
Syncb/mohawk Color Ctr                                             $0.00
Syncb/Rooms To Go                                                  $0.00
Synchrony Bank                                                     $0.00
Synchrony Bank/ JC Penneys                                     $3,185.00
Synchrony Bank/Bass Pro                                            $0.00
Synchrony Bank/Care Credit                                         $0.00
Synchrony Bank/Chevron                                         $2,200.00
Synchrony Bank/Cost Plus World Market                              $0.00
Synchrony Bank/Cost Plus World Market                              $0.00
Synchrony Bank/Gap                                                 $0.00
Synchrony Bank/Lowes                                             $358.00
Synchrony Bank/Sams                                                $0.00
Synchrony Bank/Sams                                                $0.00
Synchrony Bank/Sams Club                                       $9,416.00
Synchrony Bank/Sams Club                                           $0.00
Synchrony Bank/Sams Club                                           $0.00
Synerprise Consulting Services, Inc                              $285.00
The Pritchard Law Firm                                             $0.00
United Collection Bureau                                           $0.00
US Anesthesia Partners                                             $0.00
Wells Fargo Bank NA                                            $3,659.00
Wells Fargo-pl&l                                                 $605.00
William Ochiltree                                              $2,528.71 Unsecured portion of the secured debt (Bifurcated)
William Ochiltree                                              $1,932.56 Unsecured portion of the secured debt (Bifurcated)
Yourcommcu                                                         $0.00

TOTAL SCHEDULED UNSECURED:                                   $310,393.85

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                    20%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 6
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                              Entered 03/25/21 16:22:39                 Page 7 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)
Enigma Properties LLC c/o Dan Peters                  Assumed                             $0.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 7
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                              Entered 03/25/21 16:22:39                 Page 8 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.




                                                                   Page 8
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                             Entered 03/25/21 16:22:39                Page 9 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

                                                                  Page 9
   Case 20-43914-mxm13 Doc 58 Filed 03/25/21                              Entered 03/25/21 16:22:39                 Page 10 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.



                                                                 Page 10
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                         Entered 03/25/21 16:22:39                Page 11 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                               Page 11
   Case 20-43914-mxm13 Doc 58 Filed 03/25/21                            Entered 03/25/21 16:22:39                Page 12 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.


/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 12
   Case 20-43914-mxm13 Doc 58 Filed 03/25/21                           Entered 03/25/21 16:22:39                 Page 13 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the   25th day of March, 2021        :

(List each party served, specifying the name and address of each party)


Dated:             March 25, 2021                                         /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

1st Natl B                                        Amex                                              Capital One Auto Finance
x2151                                             xxxxxxxxxxxx5833                                  xxxxxxxxxxxxx1001
3801 Fairway Blvd                                 Correspondence/Bankruptcy                         Attn: Bankruptcy
Wichita Falls, TX 76310                           PO Box 981540                                     PO Box 30285
                                                  El Paso, TX 79998                                 Salt Lake City, UT 84130


Advancial                                         Amex                                              Carroll James LeBouef, III
xxxxxx0001                                        xxxxxxxxxxxx7913                                  2130 Shoreline Drive
1845 Woodall Rodgers Freeway                      Correspondence/Bankruptcy                         Flower Mound, TX 75022
Suite 1300                                        PO Box 981540
Dallas, TX 75201                                  El Paso, TX 79998


Advancial Federal Credit Union                    ARSI                                              Carter Federal Credit Union
1845 Woodall Rogers Fwy., Ste. 1300               x5009                                             xxxxxx9145
Dallas, TX 75201                                  555 St. Charles Drive                             Attn: Bankruptcy
                                                  Thousand Oaks, CA 91360                           6885 Bert Kouns
                                                                                                    Shreveport, LA 71129


AFJ Systems Inc                                   AT&T Universal                                    Chase Auto Finance
xxx6099                                           xxxx-xxxx-xxxx-7759                               xxxxxxxx0912
PO Box 940694                                     PO Box 6284                                       Attn: Bankruptcy
Houston, TX 77094-0694                            Sioux Falls, SD 57117-6284                        PO Box 901076
                                                                                                    Fort Worth, TX 76101


Amex                                              Bank of America                                   Citi/cbna
xxxxxxxxxxxx6463                                  xxxxxxxxxxxx7219                                  xxxxxxxxxxxx3811
Correspondence/Bankruptcy                         Attn: Bankruptcy                                  Citicorp Credit Services; Attn: Centrali
PO Box 981540                                     PO Box 982234                                     PO Box
El Paso, TX 79998                                 El Paso, TX 79998                                 Kansas City, MO 64195


Amex                                              Bank of America                                   Citi/cbna
xxxxxxxxxxxx6583                                  xxxxxxxxxx8957                                    xxxxxxxxxxxx2013
Correspondence/Bankruptcy                         Attn: Bankruptcy                                  Citicorp Credit Services; Attn: Centrali
PO Box 981540                                     NC4-105-03-14 PO Box 26012                        PO Box
El Paso, TX 79998                                 Greensboro, NC 27420                              Kansas City, MO 64195




                                                               Page 13
   Case 20-43914-mxm13 Doc 58 Filed 03/25/21                 Entered 03/25/21 16:22:39    Page 14 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

Citi/Sears                                Comenity Bank/Victoria Secret         Diamond Banc 2 LLC
xxxxxxxxxxxx6732                          xxxxxxxxxxxx0533                      x0974
Citibank/Centralized Bankruptcy           Attn: Bankruptcy                      1021 East Broadway Ste. A
PO Box 790034                             PO Box 182125                         Columbia, MO 65201
St Louis, MO 63179                        Columbus, OH 43218


Citi/Sears                                Conduent/Nelnet Nhlp-iii/tr           Discover Financial
xxxxxxxxxxxx7796                          xxxxxx9861                            xxxxxxxxxxxx6382
Citibank/Centralized Bankruptcy           9/1/19 Conduent ceased all student    Attn: Bankruptcy
PO Box 790034                             loan                                  PO Box 3025
St Louis, MO 63179                        All loans moved to other servicers    New Albany, OH 43054
                                          Utica, NY 13504

Citibank                                  Credit Collection Services            Endurance Fcu Fka Hefc
xxxxxxxxxxxx8371                          xxxxxxx0655                           xxxxxxx0500
Citicorp Credit Srvs/Centralized Bk       725 Canton St.                        703 South 9th Street
dept                                      Norwood, MA 02062                     Duncan, OK 73533
PO Box 790034
St Louis, MO 63179

Citibank/Best Buy                         Denton County Tax Assessor            Enigma Properties c/o Daniel Peters
xxxxxxxxxxxx5135                          xx3023                                6440 N. Central Expwy Ste 618
Citicorp Credit Srvs/Centralized Bk       PO Box 90223                          Dallas, TX 75206
dept                                      Denton, TX 76202
PO Box 790034
St Louis, MO 63179

Citibank/The Home Depot                   Denton County Tax Assessor            Enigma Properties c/o Daniel Peters
xxxxxxxxxxxx8937                          xx5841                                6440 N. Central Expwy, Ste 618
Citicorp Credit Srvs/Centralized Bk       PO Box 90223                          Dallas, TX 75206
dept                                      Denton, TX 76202
PO Box 790034
St Louis, MO 63179

Comenity Bank / The Limited               Denton County Tax Assessor            Enigma Properties LLC c/o Dan Peters
xxxxxxxxxxx2986                           xx5840                                6440 N. Central Expwy Ste 618
Attn: Bankruptcy                          PO Box 90223                          Dallas, TX 75206
PO Box 182125Columbus                     Denton, TX 76202
Columbus, OH 43218


Comenity Bank/Buckle                      Denton County Tax Assessor            First Data
xxxxxxxxxxxx9793                          xx3022                                xxxxxxxx6000
Attn: Bankruptcy                          PO Box 90223                          5565 Glenridge Connector NE
PO Box 182125Columbus                     Denton, TX 76202                      Ste 2000
Columbus, OH 43218                                                              Atlanta, GA 30342


Comenity Bank/Express                     Diamond Banc 2 LLC                    Gatestone
xxxxxxxxxxx3895                           x0674                                 xx-xxxxx0024
Attn: Bankruptcy                          1021 East Broadway Ste. A             1000 N. West Street Ste. 1200
PO Box 182125                             Columbia, MO 65201                    Wilmington, DE 19801
Columbus, OH 43218




                                                     Page 14
   Case 20-43914-mxm13 Doc 58 Filed 03/25/21                 Entered 03/25/21 16:22:39   Page 15 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

Geico                                     Nelnet                                Syncb/Rooms To Go
One Gercl Central                         xxxxx1969                             xxxxxxxxxxxx9389
Macon, GA 31296                           Attn: Bankruptcy Claims               Attn: Bankruptcy
                                          PO Box 82505                          PO Box 965060
                                          Lincoln, NE 68501                     Orlando, FL 32896


Gexa Energy                               NTTA                                  Synchrony Bank
Attn: Bankruptcy Dept.                    xxxxx4766                             xxxxxxxxxxxx1212
20455 State Hwy 249 Ste 200               PO Box 660244                         Attn: Bankruptcy
Houston, TX 77070                         Dallas, TX 75266-0244                 PO Box 965060
                                                                                Orlando, FL 32896


Internal Revenue Service                  NTTA                                  Synchrony Bank/ JC Penneys
Centralized Insolvency Operations         xxxxx6385                             xxxxxxxxxxxx8557
PO Box 7346                               PO Box 660244                         Attn: Bankruptcy
Philadelphia, PA 19101-7346               Dallas, TX 75266-0244                 PO Box 965064
                                                                                Orlando, FL 32896


La Capital Federal Cr                     Pam Bassel                            Synchrony Bank/Bass Pro
xxxxx2501                                 7001 Blvd 26, Suite 150               xxxxxxxxxxxx4922
660 Laurel St                             North Richland Hills, TX 76180        Attn: Bankruptcy
Baton Rouge, LA 70821                                                           PO Box 965060
                                                                                Orlando, FL 32896


Midland Credit Management                 Simmons Bank                          Synchrony Bank/Care Credit
xxxx-xxxx-xxxx-7759                       xxxx8828                              xxxxxxxxxxxx7292
2365 Northside Drive Ste. 300             Attn: Bankruptcy                      Attn: Bankruptcy Dept
San Diego, CA 92108                       PO Box 7009                           PO Box 965064
                                          Pine Bluff, AR 71611                  Orlando, FL 32896


Midlandstbk/greensky                      Snap On Crdt                          Synchrony Bank/Chevron
xxxxxxxxxxxx1120                          xxxxx7649                             xxxxxxxxxxxx7956
1797 Ne Expressway                        950 Technology Way                    Attn: Bankruptcy Dept
Atlanta, GA 30329                         Suite 301                             PO Box 965060
                                          Libertyville, IL 60048                Orlando, FL 32896


Mobility Credit Union                     Syncb/discount Tire                   Synchrony Bank/Cost Plus World
xxxxxxxxx0001                             xxxxxxxx3871                          Market
Po Box 630428                             Attn: Bankruptcy                      xxxxxxxx0241
Irving, TX 75063                          PO Box 965060                         Attn: Bankruptcy
                                          Orlando, FL 32896                     PO Box 965060
                                                                                Orlando, FL 32896

Nelnet                                    Syncb/mohawk Color Ctr                Synchrony Bank/Cost Plus World
xxxxx2069                                 xxxxxxxx1706                          Market
Attn: Bankruptcy Claims                   Attn: Bankruptcy                      xxxxxxxx0278
PO Box 82505                              PO Box 965060                         Attn: Bankruptcy
Lincoln, NE 68501                         Orlando, FL 32896                     PO Box 965060
                                                                                Orlando, FL 32896




                                                      Page 15
   Case 20-43914-mxm13 Doc 58 Filed 03/25/21                 Entered 03/25/21 16:22:39   Page 16 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

Synchrony Bank/Gap                        The Pritchard Law Firm
xxxxxxxx0396                              1244 Southridge Ct, #102 A
Attn: Bankruptcy                          Hurst, TX 76053
PO Box 965060
Orlando, FL 32896


Synchrony Bank/Lowes                      United Collection Bureau
xxxxxxxxxxxx3769                          xxxx-xxxx-xxxx-6732
Attn: Bankruptcy                          5260 South Wyck Blvd. Ste 206
PO Box 965060                             Toledo, OH 43614-0190
Orlando, FL 32896


Synchrony Bank/Sams                       US Anesthesia Partners
xxxxxxxxxxxx1467                          PO Box 830913
Attn: Bankruptcy                          Birmingham, AL 35283-0913
PO Box 965060
Orlando, FL 32896


Synchrony Bank/Sams                       Wells Fargo Bank NA
xxxxxxxxxxxx4428                          xxxxxxxxxxxx9630
Attn: Bankruptcy                          MAC F8234F-02F
PO Box 965060                             PO Box 10438
Orlando, FL 32896                         Des Moines, IA 50306


Synchrony Bank/Sams Club                  Wells Fargo Home Mortgage
xxxxxxxxxxxx1560                          xxxxxxxxx7768
Attn: Bankruptcy Dept                     Attn: Written
PO Box 965060                             Correspondence/Bankruptcy
Orlando, FL 32896                         MAC#2302-04E POB 10335
                                          Des Moines, IA 50306

Synchrony Bank/Sams Club                  Wells Fargo-pl&l
xxxxxxxxxxxx0775                          xxxxxx0102
Attn: Bankruptcy Dept                     MAX F8234F-02F
PO Box 965060                             PO Box 10438
Orlando, FL 32896                         Des Moines, IA 50306


Synchrony Bank/Sams Club                  William Ochiltree
xxxxxxxxxxxx3708                          5023 SW 8th Court
Attn: Bankruptcy Dept                     Cape Coral, FL 33914
PO Box 965060
Orlando, FL 32896


Synerprise Consulting Services, Inc       Yourcommcu
xxxx5998                                  xxxxxx2601
Attn: Bankruptcy                          Po Box 630428
5651 Broadmoor                            Irving, TX 75063
Mission, KS 66202




                                                     Page 16
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                            Entered 03/25/21 16:22:39                          Page 17 of 23
Leinart Law Firm
10670 N Central Expressway
Suite 320
Dallas, TX 75231

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Carroll James LeBouef, III                  xxx-xx-5878      §      CASE NO: 20-43914-mxm-13
       2130 Shoreline Drive                                         §
       Flower Mound, TX 75022                                       §
                                                                    §
                                                                    §

        Challis Lee LeBouef                        xxx-xx-3862
        2130 Shoreline Drive
        Flower Mound, TX 75022




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        3/25/2021
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                   Variable Plan Payments. See Monthly Schedule below.*
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                            $49.50                           See below*
 Filing Fee                                                                                         $0.00                           See below*
 Noticing Fee                                                                                      $90.30                           See below*

 Subtotal Expenses/Fees                                                                           $144.80                          See below*
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                         $355.20                          See below*


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount
 Mobility Credit Union                2014 Land Rover Range Rover Sport $13,277.35            $14,602.00           1.25%                $182.53

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $182.53

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Wells Fargo Home Mortgage            2130 Shoreline Drive Flower Mound, TX 3/1/21
                                                                            75022            $100,859.11      $260,711.00              $1,437.16

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,437.16




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 20-43914-mxm13 Doc 58 Filed 03/25/21                                Entered 03/25/21 16:22:39                      Page 18 of 23
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                                 Adequate              Adequate
                                                                                 Scheduled          Value of     Protection           Protection
   Name                                     Collateral                             Amount          Collateral   Percentage       Payment Amount
   Advancial Federal Credit Union           Non exempt real estate               $50,000.00     $195,061.63            1.25%            $2,438.27

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                          $2,438.27

                                                     TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                                 $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                                    $182.53
      Debtor's Attorney, per mo:                                                                                                          $0.00
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                         $172.67

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $1,437.16
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                                $182.53
      Debtor's Attorney, per mo:                                                                                See Monthly Schedule below*
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                     $450.31

*Monthly Schedule

                                Account          Trustee                                    Subtotal                                    Available
                    Plan        Balance       Percentage             Filing   Noticing    Expenses/                       Available            for
   Month         Payment        Reserve              Fee             Fees       Fees          Fees         Available       for APD       Attorney
      1         $500.00             $5.00        $49.50         $0.00         $90.30          $144.80     $355.20         $355.20         $0.00
      2        $2,300.00                        $230.00                                       $230.00    $2,070.00       $2,070.00        $0.00
      3        $3,225.00                        $322.50                                       $322.50    $2,902.50       $2,902.50        $0.00
      4        $5,550.00                        $555.00                                       $555.00    $4,995.00       $4,057.96      $937.04
      5        $5,550.00                        $555.00                                       $555.00    $4,995.00       $4,057.96      $937.04
      6        $5,550.00                        $555.00                                       $555.00    $4,995.00       $4,057.96      $325.92


 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         3/25/2021

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                      Entered 03/25/21 16:22:39         Page 19 of 23
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: Carroll James LeBouef, III                                            CASE NO.     20-43914-mxm-13
                                      Debtor


          Challis Lee LeBouef                                                 CHAPTER       13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on March 25, 2021, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Marcus Leinart
                                Marcus Leinart
                                Bar ID:00794156
                                Leinart Law Firm
                                10670 N Central Expressway
                                Suite 320
                                Dallas, TX 75231
                                (469) 232-3328


1st Natl B                                       Amex                                     ARSI
x2151                                            xxxxxxxxxxxx6463                         x5009
3801 Fairway Blvd                                Correspondence/Bankruptcy                555 St. Charles Drive
Wichita Falls, TX 76310                          PO Box 981540                            Thousand Oaks, CA 91360
                                                 El Paso, TX 79998


Advancial                                        Amex                                     AT&T Universal
xxxxxx0001                                       xxxxxxxxxxxx6583                         xxxx-xxxx-xxxx-7759
1845 Woodall Rodgers Freeway                     Correspondence/Bankruptcy                PO Box 6284
Suite 1300                                       PO Box 981540                            Sioux Falls, SD 57117-6284
Dallas, TX 75201                                 El Paso, TX 79998


Advancial Federal Credit Union                   Amex                                     Attorney General of Texas
1845 Woodall Rogers Fwy., Ste. 1300              xxxxxxxxxxxx5833                         Collections Div/ Bankruptcy Sec
Dallas, TX 75201                                 Correspondence/Bankruptcy                PO Box 12548
                                                 PO Box 981540                            Austin, TX 78711-2548
                                                 El Paso, TX 79998


AFJ Systems Inc                                  Amex                                     Bank of America
xxx6099                                          xxxxxxxxxxxx7913                         xxxxxxxxxxxx7219
PO Box 940694                                    Correspondence/Bankruptcy                Attn: Bankruptcy
Houston, TX 77094-0694                           PO Box 981540                            PO Box 982234
                                                 El Paso, TX 79998                        El Paso, TX 79998
      Case 20-43914-mxm13 Doc 58 Filed 03/25/21                         Entered 03/25/21 16:22:39            Page 20 of 23
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Carroll James LeBouef, III                                                  CASE NO.     20-43914-mxm-13
                                      Debtor


           Challis Lee LeBouef                                                       CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                        (Continuation Sheet #1)

Bank of America                                    Citi/Sears                                   Comenity Bank/Express
xxxxxxxxxx8957                                     xxxxxxxxxxxx6732                             xxxxxxxxxxx3895
Attn: Bankruptcy                                   Citibank/Centralized Bankruptcy              Attn: Bankruptcy
NC4-105-03-14 PO Box 26012                         PO Box 790034                                PO Box 182125
Greensboro, NC 27420                               St Louis, MO 63179                           Columbus, OH 43218


Capital One Auto Finance                           Citi/Sears                                   Comenity Bank/Victoria Secret
xxxxxxxxxxxxx1001                                  xxxxxxxxxxxx7796                             xxxxxxxxxxxx0533
Attn: Bankruptcy                                   Citibank/Centralized Bankruptcy              Attn: Bankruptcy
PO Box 30285                                       PO Box 790034                                PO Box 182125
Salt Lake City, UT 84130                           St Louis, MO 63179                           Columbus, OH 43218


Carroll James LeBouef, III                         Citibank                                     Comptroller of Public Accounts
2130 Shoreline Drive                               xxxxxxxxxxxx8371                             Revenue Accounting/ Bankruptcy Div
Flower Mound, TX 75022                             Citicorp Credit Srvs/Centralized Bk dept     PO Box 13528
                                                   PO Box 790034                                Austin,TX 78711
                                                   St Louis, MO 63179


Carter Federal Credit Union                        Citibank/Best Buy                            Conduent/Nelnet Nhlp-iii/tr
xxxxxx9145                                         xxxxxxxxxxxx5135                             xxxxxx9861
Attn: Bankruptcy                                   Citicorp Credit Srvs/Centralized Bk dept     9/1/19 Conduent ceased all student
6885 Bert Kouns                                    PO Box 790034                                loan
Shreveport, LA 71129                               St Louis, MO 63179                           All loans moved to other servicers
                                                                                                Utica, NY 13504

Chase Auto Finance                                 Citibank/The Home Depot                      Credit Collection Services
xxxxxxxx0912                                       xxxxxxxxxxxx8937                             xxxxxxx0655
Attn: Bankruptcy                                   Citicorp Credit Srvs/Centralized Bk dept     725 Canton St.
PO Box 901076                                      PO Box 790034                                Norwood, MA 02062
Fort Worth, TX 76101                               St Louis, MO 63179


Citi/cbna                                          Comenity Bank / The Limited                  Denton County Tax Assessor
xxxxxxxxxxxx3811                                   xxxxxxxxxxx2986                              xx3023
Citicorp Credit Services; Attn: Centrali           Attn: Bankruptcy                             PO Box 90223
PO Box                                             PO Box 182125Columbus                        Denton, TX 76202
Kansas City, MO 64195                              Columbus, OH 43218


Citi/cbna                                          Comenity Bank/Buckle                         Denton County Tax Assessor
xxxxxxxxxxxx2013                                   xxxxxxxxxxxx9793                             xx5841
Citicorp Credit Services; Attn: Centrali           Attn: Bankruptcy                             PO Box 90223
PO Box                                             PO Box 182125Columbus                        Denton, TX 76202
Kansas City, MO 64195                              Columbus, OH 43218
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                       Entered 03/25/21 16:22:39              Page 21 of 23
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: Carroll James LeBouef, III                                                 CASE NO.     20-43914-mxm-13
                                      Debtor


          Challis Lee LeBouef                                                   CHAPTER          13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #2)

Denton County Tax Assessor                      Enigma Properties c/o Daniel Peters            La Capital Federal Cr
xx5840                                          6440 N. Central Expwy, Ste 618                 xxxxx2501
PO Box 90223                                    Dallas, TX 75206                               660 Laurel St
Denton, TX 76202                                                                               Baton Rouge, LA 70821



Denton County Tax Assessor                      Enigma Properties LLC c/o Dan Peters           Linebarger Goggan Blair et al
xx3022                                          6440 N. Central Expwy Ste 618                  2777 N Stemmons Frwy. Ste. 1000
PO Box 90223                                    Dallas, TX 75206                               Dallas, TX 75207
Denton, TX 76202



Diamond Banc 2 LLC                              First Data                                     Midland Credit Management
x0674                                           xxxxxxxx6000                                   xxxx-xxxx-xxxx-7759
1021 East Broadway Ste. A                       5565 Glenridge Connector NE                    2365 Northside Drive Ste. 300
Columbia, MO 65201                              Ste 2000                                       San Diego, CA 92108
                                                Atlanta, GA 30342


Diamond Banc 2 LLC                              Gatestone                                      Midlandstbk/greensky
x0974                                           xx-xxxxx0024                                   xxxxxxxxxxxx1120
1021 East Broadway Ste. A                       1000 N. West Street Ste. 1200                  1797 Ne Expressway
Columbia, MO 65201                              Wilmington, DE 19801                           Atlanta, GA 30329



Discover Financial                              Geico                                          Mobility Credit Union
xxxxxxxxxxxx6382                                One Gercl Central                              xxxxxxxxx0001
Attn: Bankruptcy                                Macon, GA 31296                                Po Box 630428
PO Box 3025                                                                                    Irving, TX 75063
New Albany, OH 43054


Endurance Fcu Fka Hefc                          Gexa Energy                                    Nelnet
xxxxxxx0500                                     Attn: Bankruptcy Dept.                         xxxxx2069
703 South 9th Street                            20455 State Hwy 249 Ste 200                    Attn: Bankruptcy Claims
Duncan, OK 73533                                Houston, TX 77070                              PO Box 82505
                                                                                               Lincoln, NE 68501


Enigma Properties c/o Daniel Peters             Internal Revenue Service                       Nelnet
6440 N. Central Expwy Ste 618                   Centralized Insolvency Operations              xxxxx1969
Dallas, TX 75206                                PO Box 7346                                    Attn: Bankruptcy Claims
                                                Philadelphia, PA 19101-7346                    PO Box 82505
                                                                                               Lincoln, NE 68501
      Case 20-43914-mxm13 Doc 58 Filed 03/25/21                     Entered 03/25/21 16:22:39           Page 22 of 23
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: Carroll James LeBouef, III                                              CASE NO.     20-43914-mxm-13
                                      Debtor


          Challis Lee LeBouef                                                    CHAPTER      13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #3)

NTTA                                            Syncb/Rooms To Go                           Synchrony Bank/Cost Plus World
xxxxx4766                                       xxxxxxxxxxxx9389                            Market
PO Box 660244                                   Attn: Bankruptcy                            xxxxxxxx0278
Dallas, TX 75266-0244                           PO Box 965060                               Attn: Bankruptcy
                                                Orlando, FL 32896                           PO Box 965060
                                                                                            Orlando, FL 32896

NTTA                                            Synchrony Bank                              Synchrony Bank/Gap
xxxxx6385                                       xxxxxxxxxxxx1212                            xxxxxxxx0396
PO Box 660244                                   Attn: Bankruptcy                            Attn: Bankruptcy
Dallas, TX 75266-0244                           PO Box 965060                               PO Box 965060
                                                Orlando, FL 32896                           Orlando, FL 32896


Pam Bassel                                      Synchrony Bank/ JC Penneys                  Synchrony Bank/Lowes
7001 Blvd 26, Suite 150                         xxxxxxxxxxxx8557                            xxxxxxxxxxxx3769
North Richland Hills, TX 76180                  Attn: Bankruptcy                            Attn: Bankruptcy
                                                PO Box 965064                               PO Box 965060
                                                Orlando, FL 32896                           Orlando, FL 32896


Simmons Bank                                    Synchrony Bank/Bass Pro                     Synchrony Bank/Sams
xxxx8828                                        xxxxxxxxxxxx4922                            xxxxxxxxxxxx1467
Attn: Bankruptcy                                Attn: Bankruptcy                            Attn: Bankruptcy
PO Box 7009                                     PO Box 965060                               PO Box 965060
Pine Bluff, AR 71611                            Orlando, FL 32896                           Orlando, FL 32896


Snap On Crdt                                    Synchrony Bank/Care Credit                  Synchrony Bank/Sams
xxxxx7649                                       xxxxxxxxxxxx7292                            xxxxxxxxxxxx4428
950 Technology Way                              Attn: Bankruptcy Dept                       Attn: Bankruptcy
Suite 301                                       PO Box 965064                               PO Box 965060
Libertyville, IL 60048                          Orlando, FL 32896                           Orlando, FL 32896


Syncb/discount Tire                             Synchrony Bank/Chevron                      Synchrony Bank/Sams Club
xxxxxxxx3871                                    xxxxxxxxxxxx7956                            xxxxxxxxxxxx1560
Attn: Bankruptcy                                Attn: Bankruptcy Dept                       Attn: Bankruptcy Dept
PO Box 965060                                   PO Box 965060                               PO Box 965060
Orlando, FL 32896                               Orlando, FL 32896                           Orlando, FL 32896


Syncb/mohawk Color Ctr                          Synchrony Bank/Cost Plus World              Synchrony Bank/Sams Club
xxxxxxxx1706                                    Market                                      xxxxxxxxxxxx0775
Attn: Bankruptcy                                xxxxxxxx0241                                Attn: Bankruptcy Dept
PO Box 965060                                   Attn: Bankruptcy                            PO Box 965060
Orlando, FL 32896                               PO Box 965060                               Orlando, FL 32896
                                                Orlando, FL 32896
     Case 20-43914-mxm13 Doc 58 Filed 03/25/21                       Entered 03/25/21 16:22:39            Page 23 of 23
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: Carroll James LeBouef, III                                                CASE NO.     20-43914-mxm-13
                                      Debtor


          Challis Lee LeBouef                                                     CHAPTER       13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #4)

Synchrony Bank/Sams Club                        United States Trustee                         Yourcommcu
xxxxxxxxxxxx3708                                1100 Commerce St, Rm 9C60                     xxxxxx2601
Attn: Bankruptcy Dept                           Dallas, TX 75242                              Po Box 630428
PO Box 965060                                                                                 Irving, TX 75063
Orlando, FL 32896


Synerprise Consulting Services, Inc             United States Trustee- Northern District
xxxx5998                                        1100 Commerce St, Rm 976
Attn: Bankruptcy                                Dallas, TX 75242
5651 Broadmoor
Mission, KS 66202


Texas Alcoholic Beverage Commission             US Anesthesia Partners
Licenses and Permit Division                    PO Box 830913
PO Box 13127                                    Birmingham, AL 35283-0913
Austin,TX 78711-3127



Texas Workforce Commission                      Wells Fargo Bank NA
TEC Building- Bankruptcy                        xxxxxxxxxxxx9630
101 E 15th St                                   MAC F8234F-02F
Austin, TX 78778                                PO Box 10438
                                                Des Moines, IA 50306


The Pritchard Law Firm                          Wells Fargo Home Mortgage
1244 Southridge Ct, #102 A                      xxxxxxxxx7768
Hurst, TX 76053                                 Attn: Written
                                                Correspondence/Bankruptcy
                                                MAC#2302-04E POB 10335
                                                Des Moines, IA 50306

United Collection Bureau                        Wells Fargo-pl&l
xxxx-xxxx-xxxx-6732                             xxxxxx0102
5260 South Wyck Blvd. Ste 206                   MAX F8234F-02F
Toledo, OH 43614-0190                           PO Box 10438
                                                Des Moines, IA 50306


United States Attorney                          William Ochiltree
3rd Floor, 1100 Commerce St                     5023 SW 8th Court
Dallas, TX 75242                                Cape Coral, FL 33914
